Case: 1:13-cv-09116 Document #: 574 Filed: 10/28/19 Page 1 of 1 PageID #:12769

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

National Collegiate Athletic Association Student−Athlete
Concussion Injury Litigation, et al.
                                                            Plaintiff,
v.                                                                        Case No.:
                                                                          1:13−cv−09116
                                                                          Honorable John
                                                                          Z. Lee
National Collegiate Athletic Association
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 28, 2019:


        MINUTE entry before the Honorable John Z. Lee:Pursuant to the October 25,
2019 Order issued by the United States Court of Appeals for the Seventh Circuit, the
Court issues a rule to show cause why Plaintiffs' motion for the imposition of an appeal
bond [565] should not be stricken as moot. Plaintiffs and Timothy McIlwain shall file a
response to the rule to show cause on or before November 4, 2019. The Court sets a status
hearing on November 5, 2019 at 9:00 a.m. regarding the pending motion for an order
resolving the Effective Date dispute. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
